Citation Nr: 0825528	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected alopecia.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected bunion of the right foot.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected left knee scar.

4.  Entitlement to an increased disability rating for 
service-connected right knee arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1997 to 
February 2004.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
alopecia, a right foot bunion, a left knee scar, and right 
knee arthritis.  The veteran disagreed with the assigned 
disability ratings.  The veteran subsequently timely appealed 
and waived her right to a hearing.

In June 2007 the Board remanded the above-listed issues for 
further development.  A supplemental statement of the case 
(SSOC) which continued to deny the veteran's increased rating 
claims was issued by the VA Appeals Management Center (AMC) 
in April 2008.  The case is once again before the Board. 

Issues not on appeal 

The June 2004 RO rating decision also denied service 
connection for otitis media, a low back condition and a right 
shoulder condition.  In June 2007, the Board denied the 
veteran's claims of entitlement to service connection for 
otitis media, a low back condition and a right shoulder 
condition.  To the Board's knowledge, the veteran has not 
appealed to the United States Court of Appeals for Veterans 
Claims 
(the Court).  Those issues are therefore no longer in 
appellate status and are not now before the Board. 


FINDINGS OF FACT

1.  The veteran's service-connected alopecia is manifested by 
hair loss measuring 20 percent of the veteran's scalp. 

2.  The veteran's right foot bunion symptomatology includes 
pain and tenderness.  She was diagnosed with a moderate 
bunion of the right foot during a February 2008 VA 
examination.

3.  The veteran's two left knee scars measure 1/2 inch in 
diameter each and are not tender, painful or otherwise impact 
her left knee range of motion.

4.  The medical and other evidence of record indicates that 
the veteran's service-connected right knee arthritis is 
manifested by complaints of pain and some limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
disability rating for the veteran's service-connected 
alopecia have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7830 (2007).

2.  The criteria for the assignment of a 10 percent 
disability rating for the veteran's service-connected right 
foot bunion have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).

3.  The criteria for an increased (compensable) disability 
rating for the veteran's service-connected left knee scars 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2007).

4.  The criteria for an increased disability rating for the 
veteran's service-connected right knee arthritis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for the 
above-listed conditions. In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

Stegall concerns

In June 2007, the Board remanded this case to the AMC in 
order to provide the veteran with additional notice of the 
Veterans Claims Act of 2000 (the VCAA).  The claims were then 
to be readjudicated. 

The record reveals that the veteran was sent a corrective 
VCAA notice letter in July 2007.  The AMC readjudicates all 
four issues via the April 2008 SSOC.  Thus, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  
As was noted above, the Board previousy remanded this case so 
that additional VCAA notice could be provided to the veteran.  
This was accomplished.
The veteran was informed of the evidentiary requirements for 
an increased rating in a letter from the AMC dated July 9, 
2007, including a request for evidence that her service-
connected disabilities have gotten worse. 

Crucially, the AMC informed the veteran of VA's duty to 
assist her in the development of her claim in the above-
referenced July 2007 letter, whereby the veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
veteran was advised that VA would assist her with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The July 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the July 2007 letter from the AMC 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
letter thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by VA.
 
There have been two significant Court decisions concerning 
the VCAA during the course of this appeal.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced July 2007 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the July 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the veteran's claim was readjudicated in 
the April 2008 SSOC, following the issuance of the July 2007 
letter, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008) [where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].   

The Board further notes that neither the veteran nor her 
representative have alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of her and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records, VA outpatient medical records and provided 
her with several VA examinations.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased (compensable) disability 
rating for service-connected alopecia.

Relevant law and regulations 

Increased ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran has been service-connected for alopecia under 38 
C.F.R. § 4.118, Diagnostic Code 7831 [alopecia areata].  
Diagnostic Code 7831 establishes a zero percent evaluation 
for alopecia areata with loss of hair limited to the scalp 
and face.  A 10 percent evaluation is assigned for loss of 
all body hair.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case the veteran's alopecia has been rated under 
Diagnostic Code 7831 [alopecia areata].  After reviewing the 
medical evidence, the Board believes that Diagnostic Code 
7830 [scarring alopecia] is more appropriate as it deals 
specifically with the form of alopecia that the veteran has 
been diagnosed with, namely scarring alopecia.  See a 
February 2005 VA outpatient treatment report. 

Specific schedular criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002.  
See 67 Fed. Reg. 49490-99 (July 31, 2002). Because the 
veteran filed her claim in February 2004, after the criteria 
were amended only the current version of the schedular 
criteria are available.

Under Diagnostic Code 7830 [scarring alopecia], a 
noncompensable rating is assigned for scarring alopecia 
affecting less than 20 percent of the scalp.  
A 10 percent rating is assigned if the disorder affects 20 to 
40 percent of the scalp and a 20 percent rating is warranted 
if the disorder affects more than 40 percent of the scalp.

Analysis

Schedular rating 

The veteran's service-connected alopecia has been rated 
noncompensably (zero percent) disabling.  Under Diagnostic 
Code 7830, alopecia affecting 20 to 40 percent of the scalp 
warrants a 10 percent disability rating and a 20 percent 
rating is warranted if the disorder affects more than 40 
percent of the scalp.

In this case, the medical evidence indicates that the veteran 
alopecia manifests in two patches of hair loss on the 
veteran's scalp.  These areas measure 6 cm x 6 cm each and 
constitute 20 percent of her entire scalp.  See the report of 
the February 2008 VA examination.  Since the veteran's 
scarring alopecia affects 20 percent of her scalp, a 
10 percent disability rating is warranted.  

The Board notes that there is no medical evidence which 
indicates that the veteran's scarring alopecia affects more 
than 40 percent of her scalp, and the veteran does not so 
contend.  Indeed, the veteran's alopecia barely meets the 
criteria for the assignment of a 10 percent rating.    

Accordingly, the Board finds that a 10 percent disability 
rating may be assigned for the veteran's service-connected 
alopecia. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record indicates that 
the veteran's alopecia has remained constant throughout the 
appeal period.  The March 2004 and February 2008 VA 
examination reports describe similar alopecia symptomatology 
and indicate that the disability has remained stable.  
Accordingly, the 10 percent rating which the Board is 
assigning for alopecia is effective from February 14, 2004, 
the date of service connection.



Extraschedular evaluation 

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Conclusion

In summary, for the reasons stated above, it is the Board's 
decision that an increased disability rating of 10 percent is 
warranted.  The appeal is allowed to that extent.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected bunion of the right foot.

Relevant law and regulations 

The law and regulations pertaining to increased ratings in 
general has been set forth above and need not be repeated.

Assignment of diagnostic code 

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  

After a review of the evidence, the Board has determined that 
the most appropriate diagnostic code for evaluation of the 
veteran's service-connected right foot bunion is the code it 
is currently rated under, Diagnostic Code 5284 [Foot 
injuries, other].  Diagnostic Code 5284 is applicable in this 
case, as it is a "catch-all" provision which provides 
rating criteria for unspecified foot disability and because 
there is no specific diagnostic code for bunions.  
Furthermore, as illustrated below, use of Diagnostic Code 
5284 will allow for the assignment of a 10 percent disability 
rating. 

The Board can identify nothing in the evidence to suggest 
that any other diagnostic code or codes would be more 
appropriate, and the veteran has not requested that any other 
diagnostic code be used.

Specific schedular criteria

The veteran's service-connected bunion of the right foot is 
currently assigned a noncompensable rating under Diagnostic 
Code 5284.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 [foot injuries, 
other], foot injuries productive of moderate impairment are 
rated 10 percent disabling.  Foot injuries productive of 
moderately severe impairment are rated as 20 percent 
disabling.  Foot injuries productive of severe impairment are 
rated as 30 percent disabling.  Actual loss of the foot is 
rated as 40 percent disabling.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

The Board notes that words such as "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2007).  Although the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined 
as "of average or medium quality, amount, scope, range, 
etc."  See Webster's New World Dictionary, Third College 
Edition, 871 (1988).



Analysis

Schedular rating 

The veteran has been assigned a noncompensable disability 
rating for her right foot bunion.  See 38 C.F.R. § 4.31 
(2007).   Under Diagnostic Code 5284, an increased rating, to 
10 percent, would be appropriate if this disability is shown 
to be productive of impairment that could be considered 
moderate in nature.

In her August 2004 notice of disagreement and July 2007 lay 
statement, the veteran described right foot pain as a result 
of her bunion.  She has stated that she will experience pain 
whether she wears shoes or not.  A May 2007 podiatry consult 
noted that the veteran had pain on palpation and the February 
2008 VA examiner noted that the veteran had "minor 
tenderness" and described her bunion as "moderate."  

Based on medical and lay evidence describing pain and 
tenderness in the veteran's right great toe, along with the 
February 2008 VA examination report which describes the 
veteran's bunion disability as "moderate", the Board finds 
that an increased disability rating of 10 percent is 
warranted.  In other words, there is evidence of sufficient 
symptomatology attributable to the service-connected bunion 
to  take the disability out of 38 C.F.R. § 4.31 and rather to 
assign a 10 percent rating. 

With respect to a 20 percent disability rating, the Board 
notes that the February 2008 VA examination report indicated 
that the veteran did not have pain with range of motion.  The 
medical evidence also does not describe any swelling or 
discoloration of her right great toe.  The May 2007 podiatry 
consult noted that the veteran did not have any calluses or 
ulcers.  In short, while the medical evidence indicates that 
the veteran's bunion of the right foot is equivalent to a 
moderate disability, there is no evidence which indicates 
that the veteran's disability approximates  moderately severe 
impairment.  Based on this record, the Board finds that the 
veteran's service-connected right foot disability is 10 
percent disabling.

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2007).

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 at 11 (1996).

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right foot bunion has not changed appreciably since the 
veteran filed her claim.  The May 2007 podiatry consult 
report and the March 2004 and February 2008 VA examination 
reports indicate that the veteran's disability has remained 
stable.  There are no medical findings and no other evidence 
which would allow for the assignment of a 20 percent 
disability rating at any time during the period of time here 
under consideration.  

Accordingly, the 10 percent rating which the Board is 
assigning for a right foot bunion is effective from February 
14, 2004, the date of service connection.

Conclusion

In summary, for the reasons stated above, it is the Board's 
decision that an increased disability rating of 10 percent is 
warranted.  The appeal is allowed to that extent.




3.  Entitlement to a compensable disability rating for a 
service-connected left knee scar.

Relevant law and regulations 

Assignment of a diagnostic code 

The veteran's service-connected left knee scar is rated under 
38 C.F.R. § 4.118, Diagnostic Code 7805, which calls for 
rating based on limitation of function of the affected part.  
In this case, the veteran has repeatedly demonstrated full 
range of motion in her left knee.  See March 2004 and 
February 2008 VA examination reports.  Moreover, any 
functional loss in the knee is contemplated in the separately 
assigned 10 percent rating under Diagnostic Code 5010, 
discussed in greater detail below.  To separately rate the 
scar based on limitation of function would amount to 
prohibited pyramiding.  See 38 C.F.R. § 4.14 (2007); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).    

Furthermore, the veteran's scars have not been described as 
deep, unstable or painful.  Accordingly, Diagnostic Codes 
7801, 7803, 7804 and 7805 are not for application.  

The Board therefore finds that Diagnostic Code 7802 is most 
appropriate, since it specifically addresses scars that are 
not located on the head, face or neck, that are superficial, 
and that do not cause limited motion.  Since this Diagnostic 
Code accurately describes the veteran's left knee scar 
location and symptomatology, the Board believes it is the 
most appropriate diagnostic code. 

Specific schedular criteria

As noted above, the applicable rating criteria for skin 
disorders, found at 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  However, since the record reflects that the 
veteran filed her claim on February 19, 2004 only the current 
version of the schedular criteria are available.  

Diagnostic Code 7802 [scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion] 
requires the scar to be in excess of 144 square inches (929 
sq. cm.) or greater before such scars are deemed a 
compensable disability.

Analysis 

Schedular rating 

The veteran has been assigned a noncompensable disability 
rating for service-connected right knee scar.  38 C.F.R. § 
4.31 (2007).  As noted above, in order to warrant a 
compensable rating under Diagnostic Code 7802, the evidence 
must indicate that the veteran's scar is 144 square inches or 
greater. 

In this case the medical evidence indicates that the veteran 
has two small scars in front of her left knee.  The March 
2004 VA examination report describes these scars as measuring 
a 1/2 inch in diameter with normal skin color and without 
tenderness or any adhesions.  Since the veteran's left knee 
scars fall well short of the required 144 square inches, the 
criteria for a higher disability rating have not been met.  

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left knee scars have not changed appreciably since the 
veteran filed her claim.  There have been no medical findings 
and no other evidence which would allow for the assignment of 
a compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, February 14, 2004.



Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for a compensable disability rating for the service-connected 
left knee scars.  The claim is therefore denied.

4.  Entitlement to an increased disability rating for right 
knee arthritis.

Relevant law and regulations

Specific rating criteria

Arthritis, due to trauma, substantiated by x-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2007). 
For the purpose of rating disabilities due to arthritis, the 
knee is considered a major joint. See 38 C.F.R. § 4.45 
(2007).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Analysis

Assignment of diagnostic code

Service treatment records indicate that the veteran injured 
her right knee while running in December 2002 and again in 
July 2003.  The RO has applied Diagnostic Code 5010 
[arthritis, due to trauma].  The veteran's medical records 
indicate that right knee arthritis exists.  She was described 
as having mild patellofemoral arthritis in the March 2004 VA 
examination report and x-rays revealed "minimal degenerative 
change involving [the] right knee joint."  The record 
therefore supports the assignment of Diagnostic Code 5010, 
traumatic arthritis.

Thus, the Board finds that the application of Diagnostic Code 
5010 (and thus also Diagnostic Codes 5003, 5260 and 5261) is 
appropriate.

Schedular rating

During March 2004 and February 2008 VA examinations the 
veteran demonstrated 125 degrees of flexion and zero degrees 
of extension in her right knee.  [As noted above, normal knee 
extension is 140 degrees and normal knee flexion is zero 
degrees.]

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 125 degrees recorded in 
connection with the veteran's VA examinations. 

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees. A 
compensable disability evaluation obviously cannot be 
assigned under Diagnostic Code 5261 for zero degrees, or 
normal, extension.

Based on these findings, a compensable rating may not be 
assigned based on limitation of motion of the right knee.  
The x-ray findings of right knee arthritis do  allow for the 
assignment of a 10 percent disability evaluation under 
Diagnostic Code 5003.  That is the rating which has been 
assigned by the RO.

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2007).  The Board has therefore taken into 
consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board has no reason to doubt that the veteran experiences 
right knee pain. However, the medical evidence does not 
indicate that the veteran's range of motion is limited by 
pain, fatigue, weakness, lack or endurance, or lack of 
incoordination.  In fact, during the February 2008 VA 
examination the examiner specifically stated that "there is 
no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use of the" 
veteran's right knee. 

The Board additionally observes that there is no other 
evidence of record which supports the assignment of 
additional disability based on DeLuca factors.  For these 
reasons, the Board finds that additional disability, over and 
above the 10 percent rating which has already been assigned, 
is not warranted for the veteran's service-connected right 
knee arthritis.

Fenderson considerations

In this case, the medical evidence of record indicates that 
the veteran's right knee range of motion has remained 
constant throughout the appeal period.  The range of motion 
findings from the 2004 and 2008 VA examinations are 
identical.  There have been no medical findings and no other 
evidence which would allow for the assignment of a different 
disability rating at any time under consideration.  As a 
result the Board finds that staged ratings are not 
appropriate.  The veteran was properly assigned a 10 percent 
disability rating for the entire period from the date of 
service connection, February 14, 2004.
 
Conclusion

The Board concludes for the reasons stated above that an 
increased disability rating for service-connected arthritis 
of the right knee, rated as 10 percent disabling, is not 
warranted.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case the RO specifically considered 38 C.F.R. 
§ 3.321(b)(1) and its application to the veteran's claims in 
the April 2008 Supplemental Statement of the Case (SSOC)  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the veteran's 
claims.


According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to any of the four service-
connected disabilities here on appeal, and neither has the 
veteran.  The medical evidence fails to demonstrate that the 
symptomatology of any of the veteran's disabilities is of 
such an extent that application of the ratings schedule would 
not be appropriate.  In fact, as discussed in  detail above, 
the symptomatology of the veteran's disabilities is 
specifically contemplated by the respectively assigned 
diagnostic codes.  Accordingly, the Board finds that the 
veteran's disability picture has been contemplated by the 
ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  Indeed, the evidence does not 
indicate that the veteran has been hospitalized at all for 
any of the disabilities at issue.

With respect to employment, the record contains no evidence 
of unusual disability caused by any of above-discussed four 
service-connected disabilities.  The record reflects that the 
veteran is currently employed as a clerk at a children's 
hospital.  In her August 2004 notice of disagreement, the 
veteran stated that her disabilities prevent her from 
performing her work duties "at top speed".  This is not 
indicative of marked interference with employment.  Thus, 
while the Board has no reason to doubt the veteran's 
statements, there is no evidence that the veteran is 
occupationally impaired beyond the level contemplated in the 
assigned disability rating.  There is nothing in the current 
evidence of record to indicate that the veteran's 
disabilities cause any unusual employment impairment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is a recognition that industrial 
capabilities are impaired].

Given the lack of evidence showing unusual disability with 
respect to the veteran's service-connected disabilities, the 
Board concludes that a remand to the RO for referral of this 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted. 




	(CONTINUED ON NEXT PAGE)






ORDER

An increased disability evaluation of 10 percent is granted 
for alopecia, subject to governing regulations concerning the 
payment of monetary benefits.

An increased disability evaluation of 10 percent is granted 
for a bunion of the right foot, subject to governing 
regulations concerning the payment of monetary benefits. 

Entitlement to a compensable disability rating for a service-
connected left knee scar is denied.

Entitlement to an increased disability rating for service-
connected right knee arthritis is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


